Citation Nr: 1207309	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected post-operative chondromalacia patella of the left knee.  


REPRESENTATION

The Appellant (Veteran) is represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the RO in St. Petersburg, Florida, sent under cover letter from the RO in Portland, Oregon.  

The Board notes that, although the Veteran requested a BVA hearing in his substantive appeal (VA Form 9), he specifically withdrew his request in an August 2011 VA Form 21-4138, signed by his representative.  There are no other outstanding hearing requests of record.

In October 2011, the Board remanded this appeal for additional evidentiary development that included a VA medical opinions regarding the likely etiology (causation and aggravation/secondary to the left knee disability) of the Veteran's right knee disability.  Such direct and secondary opinions, including on the question of aggravation, were provided in November 2011.  The development complies with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order).  The case has since been returned to the Board for further appellate action.

The Board also notes that, in January 2012, the Board received additional evidence from the Veteran after the most recent December 2011 supplemental statement of the case was issued.  This evidence includes a written account by an acquaintance of the Veteran.  For reasons that will be addressed in the decision below, the Board finds that this account is only competent to the extent of describing the Veteran's limp and other observable symptoms.  Without this evidence, the other evidence shows these symptoms are established facts.  The additional evidence is not probative to any additional relevant fact in this case not already accepted; as the additional evidence only restates what is not in question, and does not pertain to any of the criteria relevant to the outcome of the appeal, there is no reasonable possibility that the additional evidence could aid in substantiating the claim.  To the extent the account seeks to relate a right knee disorder etiologically to the observed limp, the evidence is not competent, and thus not relevant to the appeal; therefore, the Board finds that a remand is not required for initial RO consideration of this evidence.  See 38 C.F.R. §19.9(d)(3)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran did not sustain a right knee injury or disease in service.

4.  Symptoms of a right knee disorder were not chronic in service.

5.  Symptoms of a right knee disorder have not been continuous since service separation.

6.  The Veteran's current right knee disorder is not related, either directly or by aggravation, to service, or to any service-connected disability.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated; a right knee disorder or aggravation of a right knee disorder is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a January 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection on direct and secondary bases, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.

In addition, the Veteran was afforded a VA examination and two opinions as to etiology of the claimed right knee disorder.  The Board finds that, when considered together, the examination and the opinions rendered in January 2008 and November 2011 are adequate because the examination was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the November 2011 opinion was based on acknowledged review of the claims file and was accompanied by a rationale that was consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a supplemental opinion regarding aggravation of the right knee by the service-connected left knee.  In a November 2011 opinion, the questions of direct incurrence and aggravation were addressed.    

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed right knee disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).


Analysis of Service Connection for a Right Knee Disorder

It is uncontroverted that the Veteran has been diagnosed with degenerative joint disease of the right knee and has a history of medial meniscal tears of the right knee as well.  Moreover, service connection has been in effect for a left knee disability since November 1970.  The Veteran contends for purposes of this appeal that his right knee disorder was caused by compensation or alteration in gait resulting from his left knee disability.  While the Veteran has limited his argument to a secondary service connection theory of etiology, as the Veteran sustained a disability of the left knee due to an injury in service, and as there is a current diagnosis of arthritis of the right knee, the Board will address direct, presumptive, and secondary theories of etiology.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there was no right knee injury or disease in service, and that symptoms of a right knee disorder were not chronic in service.  Service treatment records reveal no injury or disease involving the right knee.  When examined for service separation in October 1968, with the exception of the left knee, the lower extremities were found to be clinically normal.  

The Board also finds that symptoms of a right knee disorder were not continuous after service.  The first reference to a right knee disorder comes in 1980, approximately 12 years after service.  A private treatment report from Good Samaritan Hospital dated in April 1980 records the Veteran's complaint of right knee pain since an April 8, 1980 post-service injury to the right knee, which was incurred when the Veteran was crawling around on a concrete floor, and, while attempting to arise, "suddenly experienced acute pain" in his right knee.  An arthroscopy revealed a probable tear in the right medial meniscus; and an arthroscopic partial medial meniscectomy was performed.  A November 1980 evaluation revealed what was thought to be a cartilaginous loose body within the right knee joint that was producing a locking.  An x-ray in October 1983 showed "very early" osteophyte formation.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection shortly after service separation in November 1970, but did not mention right knee symptoms at that time.  This suggests to the Board that there was no pertinent right knee symptomatology at that time.  A VA examination conducted in March 1971 evaluated his left knee, but recorded no complaints regarding the right knee and made no findings or diagnoses regarding the right knee.  An August 1978 private evaluation of the left knee and a VA examination in October 1978 also record no complaints or findings with respect to the right knee.  An August 1979 VA Form 9 regarding a left knee claim recounts the Veteran's history of injury and post-service symptoms with his left knee, but makes no mention of right knee injury or symptoms.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right knee disorder, when viewed in the context of his action regarding other claims, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a right knee injury in service, or the lack of right knee symptomatology at the time he filed the claim, or both.  

Thus, the evidence demonstrates a sudden onset of right knee symptoms in 1980 that was directly related at the time to a post-service injury.  Moreover, the finding of very early osteophyte formation indicates a recent onset of arthritis in 1983, which underscores the Board's finding as to lack of continuity of symptomatology as well as lack of manifestation of arthritis within a year of service separation.  

The Board finds that the weight of the evidence demonstrates that neither onset nor aggravation of the Veteran's right knee disorder is related to service or to any service-connected disability.  There is no medical opinion of record that purports to relate the right knee disorder to service on a direct basis.  A private medical report dated in July 2008 provides an opinion that the Veteran's favoring his left knee for many years probably contributed to some degree to the right knee arthritis; however, that examiner did not discuss or acknowledge the 1980 injury to the right knee.  As this opinion is based on an incomplete or inaccurate factual premise, the Board accords it no probative weight.

A VA nexus opinion was obtained in January 2008.  At that time, the Veteran acknowledged onset of right knee symptoms in 1980, but failed to mention anything about the work-related injury referenced in the treatment reports.  Rather, he related onset of right knee symptoms to his left knee.  X-rays confirmed degenerative joint disease of both knees.  The examiner opined that there is no good scientific evidence to show that the Veteran's right knee condition would be secondary to his service-connected left knee.  He also opined that "it is at least as likely as not that the [Veteran's] right knee condition is not related to or a result of his service[-]connected left knee condition."  

The Board requested a supplemental opinion in its October 2011 remand to address possible aggravation of the right knee by the service-connected left knee.  A November 2011 opinion provides that it is less likely than not that the right knee disorder was caused by service or was caused or permanently aggravated by the service-connected left knee disability.  The examiner's rationale was that the degenerative joint disease is actually worse on the right, which would not be consistent with causation by the left knee.  The examiner acknowledged the possibility of aggravation of pain in the right knee "at times"; however, she also found that there would be no "chronic aggravation" of the right knee by the left knee.  

On his VA Form 9, the Veteran reported that he was treated for the right knee within 10 years of service separation and that he "never injured my right knee," thus the only possible cause for the current disorder could be the left knee.  The Veteran's assertion that he sought treatment for his right knee within 10 years of service separation is contrary to his assertion made to the January 2008 that he first experienced symptoms in 1980.  Moreover his current assertion that he never injured his right knee is directly contradicted by the information provided by him to his private physician in 1980 at which time he reported sudden onset of pain in his right knee on April 8, 1980 when he was crawling around on a concrete floor.  

In weighing the conflicting reports provided by the Veteran at various times, the point in time in which the report was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the 1980 report is significant.  Furthermore, because the Veteran was then seeking only medical treatment for a recent injury, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account that he had not injured his right knee in 1980, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events regarding the onset and cause of right knee symptoms as he remembers them.  Thus, his competency is not at issue with regard to recounting the 1980 injury.  Rather, it is the credibility of the recent account that the Board finds is lacking.  Simply put, the April 1980 clinical report is more convincing than the Veteran's recent assertions to the contrary, made in support of a claim for monetary benefits.  

As noted in the introduction, the Board has received an account of an acquaintance of the Veteran (J.A.A.) who attests to having known the Veteran since 1966, before he went into the service.  J.A.A. recounted seeing the Veteran on occasions after service and noticing that he walked with a limp favoring his left leg, which the Veteran attributed to his left knee bothering him.  J.A.A. observed that the Veteran was "constantly putting all of his weight on the right leg and not using the left leg because it continually bothered him."  According to J.A.A, he told the Veteran that his right knee was really taking a beating because whenever he got down on the floor or ground he never used his left knee; it was always the right knee.  J.A.A. reported that, in 1980, the Veteran's right knee had finally had enough of carrying the load for his left knee and he began having real problems.  J.A.A. reported his belief that the problems the Veteran is having with his right knee today stem from the continual over use of it from favoring his left knee.

To the extent that J.A.A. seeks to report that the Veteran walked with a limp favoring his left knee, this is acknowledged as consistent with the fact that he has had a left knee disability since service.  To the extent that J.A.A. seeks to relate a current right knee disorder to an altered gait, this is not competent evidence.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, establishing the etiology of a disease such as arthritis is not capable of lay observation but requires medical knowledge.  As the opinion of J.A.A. is not competent, it carries no probative weight regarding etiology.  

In this case, the Board finds the November 2011 VA opinion of a trained medical professional to carry the greatest probative weight regarding etiology.  The Board notes that neither the July 2008 private opinion nor the observations of J.A.A. discuss or even acknowledge the April 1980 treatment report in which the Veteran reported onset of symptoms do to an injury.  As such, neither is based on an accurate factual premise.  While the November 2011 opinion does not discuss this report, the opinion is in fact consistent with that report, in that the 1980 report indicates an onset unrelated to the left knee.  Therefore, the Board finds that the November 2011 opinion is consistent with the record and carries the greatest probative weight regarding nexus.  

In summation of the Board's findings, the Veteran did not sustain a right knee injury or disease in service; symptoms of a right knee disorder were not chronic in service; symptoms of a right knee disorder have not been continuous since service separation but began due to a post-service injury in 1980; and incurrence or aggravation of the Veteran's current right knee disorder is not related to service or to any service-connected disability.  As such, service-connected for a right knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right knee disorder, claimed as secondary to service-connected post-operative chondromalacia patella of the left knee, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


